Name: Commission Regulation (EC) No 1306/94 of 6 June 1994 concerning the stopping of fishing for salmon by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  political geography;  political framework;  economic geography
 Date Published: nan

 7. 6. 94 Official Journal of the European Communities No L 142/13 COMMISSION REGULATION (EC) No 1306/94 of 6 June 1994 concerning the stopping of fishing for salmon by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3689/93 of 20 December 1993 allocating, for 1994, catch quotas between Member States for vessels fishing in Lithuanian waters (2), provides for salmon quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of salmon in the waters of ICES division III d (Lithuanian waters) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1994, HAS ADOPTED THIS REGULATION : Article 1 Catches of salmon in the waters of ICES division III d (Lithuanian waters) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1994. Fishing for salmon in the waters of ICES division III d (Lithuanian waters) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 341 , 31 . 12. 1993, p. 91 .